492 P.2d 127 (1971)
RENO RACEWAY, INC., and L.A. Dunson, Inc., Appellants,
v.
SIERRA PAVING, INC., Respondent.
No. 6556.
Supreme Court of Nevada.
December 29, 1971.
Rehearing Denied January 24, 1972.
J. Rayner Kjeldsen, Reno, for appellants.
Seymour H. Patt, Reno, for respondent.

OPINION
PER CURIAM:
This appeal is from an order of the district court refusing to set aside a default judgment entered against defendants who had appeared in the action. The record shows that the plaintiff failed to serve written notice of its application for default judgment upon the defendants as required by NRCP 55(b) (2).[1] This failure voids judgment. Ray v. Stecher, 79 Nev. 304, 311, 383 P.2d 372 (1963). The appellants are given ten days after remittitur within which to answer.
Reversed and remanded for further proceedings.
NOTES
[1]  Rule 55(b) (2): "... . If the party against whom judgment by default is sought has appeared in the action, he ... shall be served with written notice of the application for judgment at least 3 days prior to the hearing on such application... ."